EXHIBIT 10.22.2

LOGO [g158739g82v68.jpg]

LITHIA MOTORS, INC.

EXECUTIVE MANAGEMENT NON-QUALIFIED

DEFERRED COMPENSATION AND LONG-TERM INCENTIVE PLAN

NOTICE OF DISCRETIONARY CONTRIBUTION AWARD

 

FROM:    Compensation Committee TO:    [Name of Executive] (“Participant”) DATE:
            , 20    

This Notice of Discretionary Contribution Award (“Notice”) is to inform you that
the Company’s Compensation Committee has awarded you a Discretionary
Contribution of [$        ] under the Lithia Motors, Inc. Executive Management
Non-Qualified Deferred Compensation and Long-Term Incentive Plan (the “Plan”).
This Discretionary Contribution will be credited to your “2011 Discretionary
Contribution Account” under the Plan and will be governed by and subject to the
Plan’s rules, as supplemented by the additional terms and conditions provided in
this Notice.

 

I. Vesting. Your 2011 Discretionary Contribution Account will vest as follows:

a. Service-Based Vesting Schedule. Except as provided below, your 2011
Discretionary Contribution Account will vest according to the following schedule
provided you remain employed with us on the following Vesting Date(s):

 

Vesting Date

  

Vested

Percent

              , 2012      14 %              , 2013      28 %              , 2014
     42 %              , 2015      56 %              , 2016      70 % 
            , 2017      84 %              , 2018      100 % 

b. Age-Based Vesting Schedule. Your 2011 Discretionary Contribution Account
vesting percentage will be the greater of the Service-Based vesting percentage
above or the schedule below assuming you remain employed with us on the date(s)
you attain the following ages:

 

Attained

Age

  

Vested

Percent

 

62

     70 % 

63

     80 % 

64

     90 % 

65

     100 % 



--------------------------------------------------------------------------------

c. Vesting Acceleration Events. To the extent you are not already 100% vested in
your 2011 Discretionary Contribution Account under the above Service- or
Age-Based schedules, you will become 100% vested in your 2011 Discretionary
Contribution Account assuming you remain employed with us at the time any of the
following events occur:

 

  (1) The Company undergoes a Change in Control;

 

  (2) You die; or

 

  (3) You become Disabled.

 

II. Payment Commencement.

Payment of the vested portion of your 2011 Discretionary Contribution Account
shall commence between the January 1 and March 15 of the calendar year following
the calendar year in which you Separate from Service.

Note: If at the time your vested 2011 Discretionary Contribution Account becomes
payable you are considered a “specified employee” under Section 409A of the
Internal Revenue Code of 1986, as amended, your distribution commencement date
may be subject to a six (6) month delay.

*    *    *    *    *

The Plan document governs the payment, vesting and forfeiture of your 2011
Discretionary Contribution Account. Capitalized items used in this Notice that
are not herein defined shall have the meanings prescribed to such terms in the
Plan document.

This Notice reflects your 2011 Discretionary Contribution that was awarded to
you by the Compensation Committee on             , 2011.

 

LITHIA MOTORS, INC.

 

By:  

 

Its:  

 

Date:  

 

NOTICE OF DISCRETIONARY CONTRIBUTION AWARD FOR 2011 – [NAME OF EXECUTIVE]

PAGE 2 OF 2